DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
a) a traveling signal input unit configured to input the traveling command signal to the wheel drive unit during the transporter slewing operation that is an operation in which the transporter travels on the traveling surface in a slewing direction around the slewing center axis in a state in which the upper slewing body and the transporter is connected to each other by the connecting body and the rotation center axis in a plan view is disposed on a circumference of a predetermined initial radius around the slewing center axis in claim 1 lines 32-37.

b) a steering angle setting unit configured to set the steering angle of the plurality of 10 wheels at the start of the transporter slewing operation to the initial steering angle preset in | accordance with the initial radius so that each of the plurality of wheels faces the inside in the radial direction, and set the steering angle during the transporter slewing operation in accordance with at least the transporter angle detected by the transporter angle detecting unit so that the transporter angle approaches 90 degrees in claim 1 lines 38-43.

c) a steering signal input unit configured to input the steering command signal to the wheel steering unit corresponding to the steering angle set by the steering angle setting unit in claim 1 lines 44-45.

d) a command signal input unit configured to input the traveling command signal to the 25 wheel drive unit and the steering command signal to the wheel steering unit in response to the operation given to the transporter operating unit regardless of the steering angle set by the steering angle setting unit in claim 7 lines 4-7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:

Kakeya et al. (US Publication 2013/0105429 A1) is considered the closest prior art references to the claimed invention of independent claim 1.

Claim 1 claims:
A crane used with a self-propelled transporter,

the self-propelled transporter includes a loading platform, a plurality of wheels disposed below the loading platform and capable of rolling on a traveling surface, a wheel drive unit capable of rolling the plurality of wheels respectively by a predetermined traveling command signal given, a wheel steering unit capable of steering the plurality of wheels around a steering center axis extending in the vertical direction respectively by a predetermined steering command signal given,
the crane comprising:
a lower body;
an upper slewing body mounted on the lower body pivotally about a slewing center axis extending in the vertical direction;
a derricking body rotatably mounted on the upper slewing body in a derricking direction;
a mast rotatably mounted in a derricking direction on the upper slewing body at the rear of the derricking body in the front-rear direction of the upper slewing body, and configured to support the derricking body from the rear;
a counterweight supported on the loading platform of the self-propelled transporter at the rear of the upper slewing body in the front-rear direction;
a guy-line connecting the counterweight and the distal end of the mast;
a connecting body configured to connect the rear end portion of the upper slewing body and the transporter to each other in the front-rear direction and includes a slewing body connecting portion connected to the rear end portion of the upper slewing body in the front- rear direction and a transporter connecting portion connected to the transporter so as to be rotatable about a rotation center axis extending in the vertical direction and relatively movable in the front-rear direction with respect to the slewing body connecting portion in accordance with the movement of the self-propelled transporter in a direction including the front-rear direction;
a transporter angle detecting unit capable of detecting a transporter angle that is an angle formed by a line segment connecting the slewing center axis and the rotation center axis and a line segment extending from the rotation center axis in a straight traveling direction of the transporter in a plan view;
a traveling signal input unit configured to input the traveling command signal to the wheel drive unit during the transporter slewing operation that is an operation in which the transporter travels on the traveling surface in a slewing direction around the slewing center axis in a state in which the upper slewing body and the transporter is connected to each other by the connecting body and the rotation center axis in a plan view is disposed on a circumference of a predetermined initial radius around the slewing center axis; 
a steering angle setting unit configured to set the steering angle of the plurality of wheels at the start of the transporter slewing operation to the initial steering angle preset in accordance with the initial radius so that each of the plurality of wheels faces the inside in the radial direction, and set the steering angle during the transporter slewing operation in accordance with at least the transporter angle detected by the transporter angle detecting unit so that the transporter angle approaches 90 degrees; and 
a steering signal input unit configured to input the steering command signal to the wheel steering unit corresponding to the steering angle set by the steering angle setting unit.

Note: Underling above is provided to highlight important part(s) of above limitations.

Kakeya et al. (considered the prior art of record) does not disclose nor would be obvious to the limitations of 1) “a transporter angle detecting unit capable of detecting a transporter angle that is an angle formed by a line segment connecting the slewing center axis and the rotation center axis and a line segment extending from the rotation center axis in a straight traveling direction of the transporter in a plan view”, 2) “a traveling signal input unit configured to input the traveling command signal to the wheel drive unit during the transporter slewing operation that is an operation in which the transporter travels on the traveling surface in a slewing direction around the slewing center axis in a state in which the upper slewing body and the transporter is connected to each other by the connecting body and the rotation center axis in a plan view is disposed on a circumference of a predetermined initial radius around the slewing center axis”, 3) “a steering angle setting unit configured to set the steering angle of the plurality of wheels at the start of the transporter slewing operation to the initial steering angle preset in accordance with the initial radius so that each of the plurality of wheels faces the inside in the radial direction, and set the steering angle during the transporter slewing operation in accordance with at least the transporter angle detected by the transporter angle detecting unit so that the transporter angle approaches 90 degrees”, and 4) “a steering signal input unit configured to input the steering command signal to the wheel steering unit corresponding to the steering angle set by the steering angle setting unit”, in conjunction with the remaining limitations of independent claim 1.

The Examiner further points out that the transporter of Kakeya et al. (30, 35, and 40, see figures 1-2, and 4A-4B) is not a self-propelled transporter, as the transporter is driven by the upper slewing body (see paragraph 0041).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/